UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4315



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DANIEL CHARLES CAIN,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cr-00299-PMD-1)


Submitted:   September 16, 2008         Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Gordon Baker, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    John Charles Duane, Eric John
Klumb, Assistant United States Attorneys, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In this appeal pursuant to Anders v. California, 386 U.S.

738 (1967), Daniel Charles Cain appeals his conviction and the

seventy-month sentence he received following his guilty plea to

being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2000).            We have reviewed the record and

Cain’s contentions and, finding no error, we affirm.

            Although Cain’s attorney raises a cursory challenge to

the sufficiency of the Fed. R. Crim. P. 11 hearing, she concludes

the district court complied with the dictates of Rule 11, and that

Cain’s guilty plea was knowing and voluntary.               We agree.      The

district court fully comported with Rule 11, explaining, among

other things, the nature of the charges, the applicable statutory

maximum, and the rights Cain relinquished by pleading guilty.

Moreover, the district court ensured there was an appropriate

factual basis for the plea. Accordingly, we conclude Cain’s guilty

plea was valid.

            Cain     next   suggests   this    court   should    review   the

reasonableness of his sentence.

            As     recently    determined      by   the    Supreme    Court,

“[r]egardless of whether the sentence imposed is inside or outside

the Guidelines range, the appellate court must review the sentence

under an abuse-of-discretion standard.” Gall v. United States, 128

S.   Ct.   586,    597   (2007).   Appellate     courts   are   charged   with


                                       2
reviewing    sentences   for   reasonableness.       Id.      at   594,    597.

Reasonableness review requires appellate consideration of both the

procedural and substantive reasonableness of a sentence.              Id. at

597.

            In   determining   whether    a   sentence   is    procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s advisory Guidelines range.                 Id. at

596-97. We must then consider whether the district court failed to

consider the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008) factors

and any arguments presented by the parties, selected a sentence

based on “clearly erroneous facts,” or failed to sufficiently

explain the selected sentence.           Id. at 597; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).        Finally, we review the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances . . . .’” Pauley, 511 F.3d at

473 (quoting Gall, 128 S. Ct. at 597).         We afford sentences that

fall within the properly calculated Guidelines range a presumption

of reasonableness, see id., a presumption permitted by the Supreme

Court.   Rita v. United States, 127 S. Ct. 2456, 2459, 2462 (2007).

            The district court properly calculated Cain’s sentencing

range under the Guidelines and invited counsel to make any relevant

argument pursuant to the § 3553(a) sentencing factors.                    After

hearing counsel’s argument, permitting Cain the opportunity to make

a statement, and considering the § 3553(a) factors, the court


                                    3
sentenced Cain to 70 months’ imprisonment, at the low end of his

properly calculated Guidelines range.      Thus, we conclude Cain’s

sentence was reasonable.

          In accordance with Anders, we have reviewed the entirety

of the record and found no meritorious issues.      Accordingly, we

affirm the district court’s judgment.      We require that counsel

inform Cain, in writing, of the right to petition the Supreme Court

of the United States for further review.    If Cain requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Cain.     We dispense with oral argument

because the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 4